PER CURIAM.
This is a petition for certiorari filed by Roberta Lawrence challenging an order which denied her motion for summary judgment in a lawsuit in which she is a cross-defendant, in which a judgment lien is being sought against her real property. The respondent argues that certiorari does not lie in this case because the order appealed merely denied summary judgment and is distinguishable from the eases cited by the petitioner involving a lis pendens. We agree with respondent and dismiss the petition for certiorari.
STEVENSON, C.J., TAYLOR and HAZOURI, JJ., concur.